 Case 4:21-cv-04011-KES Document 23 Filed 04/07/21 Page 1 of 2 PageID #: 216


                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


KEVIN D. KIZART,                                     4:21-CV-04011-KES

                   Petitioner,
       vs.                                                  ORDER

J.W. COX, IN HIS CAPACITY AS
WARDEN OF YANKTON FEDERAL
PRISON CAMP;
                   Respondent.


                                 INTRODUCTION

      Pending before the court is a pro se habeas petition pursuant to 28

U.S.C. § 2241 filed by petitioner Kevin D. Kizart, an inmate at the Yankton

Federal Prison Camp in Yankton, South Dakota. See Docket No. 1. In his

petition, Mr. Kizart admits he has not yet exhausted his administrative

remedies provided by the Bureau of Prisons (“BOP”). Id. A report and

recommendation remains pending before the district court which recommends

that Mr. Kizart’s petition be held in abeyance for a period of 120 days so that

he can exhaust his administrative remedies. See Docket No. 19, filed March

17, 2021. The district court has not yet decided whether to adopt that

recommendation.

      Mr. Kizart now files an emergency motion to be released pending the

respondent’s response to his petition. See Docket No. 22. Courts do have

some discretion to grant bail to a habeas petitioner pending a decision on the

merits, but the petitioner must show a substantial claim of law based on the

facts and some circumstance making the request for bail exceptional and
 Case 4:21-cv-04011-KES Document 23 Filed 04/07/21 Page 2 of 2 PageID #: 217


deserving of special treatment in the interests of justice. See, e.g. Dotson v.

Clark, 900 F.2d 77, 79 (6th Cir. 1990). Cf. Martin v. Solem, 801 F.2d 324, 329

(8th Cir. 1986) (holding court has inherent power to grant bail to a state

prisoner pending a decision on the merits of his habeas petitioner if he shows a

substantial federal constitutional claim that presents a clear case on the law

and a clear, readily apparent, case on the facts as well as the existence of some

circumstance which makes his request for bail exceptional in the interests of

justice.) Prisoners are rarely granted bail under this discretionary power of the

court. Martin, 801 F.2d at 329.

      Mr. Kizart has not shown either of these factors. He cites to the

increased risk of Covid infection among inmates, but if true, this is a

circumstance attendant to every federal prisoner. Mr. Kizart’s circumstances

are not exceptional and deserving of special treatment as compared to all other

federal prisoners. Also, respondent has yet to address the merits of

Mr. Kizart’s petition, so it is unknown whether he has presented a substantial

claim of law based on the facts.

      Based on the foregoing, it is

      ORDERED that Mr. Kizart’s emergency motion for release (Docket No. 22)

is denied.

      DATED April 7, 2021.
                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        2
